                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION


MOBTOWN MERCH, LLC,                 *
                                    *
      Plaintiff,                    *
                                    *
vs.                                 *   CIVIL ACTION NO. 18-00128-B
                                    *
MOH-BEEL, LLC, et al.,              *
                                    *
      Defendants.                   *

                             AMENDED ORDER

      This action is before the Court on Frederick Sims’ “Motion

and Response to Court Order dated March 25, 2019.”          (Doc. 20).   In

the motion, Mr. Sims requests that this matter be set for a

conference on April 19, 2019, so that he can be served with

Plaintiff’s lawsuit in the presence of the Court.            According to

Mr. Sims, he is “extremely uncomfortable” being served with the

lawsuit by Plaintiff’s counsel or a process server without the

presence of an officer of the Court.       The undersigned notes, as a

preliminary   matter,     that   Plaintiff’s   attorneys,    as   licensed

attorneys who are admitted to practice before this Court, are in

fact officers of this Court.        Moreover, while Mr. Sims asserts

that he did not receive a copy of the Court’s order dated March

11, 2019 (Doc. 16) setting this case for a hearing on March 22,

2019, he does not contend that the post office box the order was

sent to is not his post office box.      In fact, the Court’s last two

orders (Docs. 16, 19) were both addressed to Mr. Sims at the same
post office box, and he offers no explanation for why he received

one order but did not receive the second one.1         Accordingly, his

request for a conference is DENIED.

     Mr. Sims also requests permission to litigate this lawsuit on

behalf of Moh-BEEL, LLC.     As stressed in the Court’s order dated

March 25, 2019 (Doc. 19), corporate entities, such as Moh-BEEL,

LLC, cannot appear in federal court without counsel.          See, e.g.,

Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (llth Cir. 1985);

Nat’l Indep. Theatre Exhibitors, Inc. v. Buena Vista Distribution

Co., 748 F.2d 602, 609 (llth Cir. 1984) (“This rule ensures that

a licensed attorney, an officer of the court, is responsible for

conducting the corporation’s litigation.”).           Mr. Sims has not

alleged, and the State Bar of Alabama’s directory does not reflect,

that Mr. Sims is authorized to practice law in the state of

Alabama.     Thus, Mr. Sims cannot represent Moh-BEEL, LLC in this

action without running afoul of the law.      Accordingly, his request

is DENIED.     And, to the extent Mr. Sims is requesting that the

Court appoint counsel for Moh-BEEL, LLC, the request is DENIED.

     Additionally,    Mr.   Sims   requests   that   the   Court   nullify

Plaintiff’s mark registered with the state of Alabama; however,

that issue not properly before the Court, nor does Mr. Sims provide


1Mr. Sims has requested that mail be sent to him at 29 Isis Street,
San Francisco, CA 94103. Accordingly, the Clerk is directed to
update the docket sheet to reflect the California address as Mr.
Sims’ current address.


                                    2
any legal authority for said request.         Accordingly, the request is

DENIED.

     Mr. Sims further requests permission to resubmit Document 11

(entitled   “Prayer   for   Relief/Recommendation”),        and    to    file   a

counterclaim.    As the Court explained in its order dated March 25,

2019 (Doc. 19), Mr. Sims is free to litigate this matter on behalf

of himself.      In the same order, the Court granted Plaintiff

permission to serve Defendants by publication after determining

that Mr. Sims has avoided service.         Accordingly, Mr. Sims and Moh-

BEEL, LLC are required to file an answer, and if they fail to do

so, a default judgment may be entered against them.

     Finally, Mr. Sims requests that this case be dismissed with

prejudice; however, he has not submitted a brief containing legal

authority   in   accordance   with   the    Local   Rules   of    this   Court.

Accordingly, his request is stricken.

     DONE this 18th day of April, 2019.

                                           /s/SONJA F. BIVINS_______
                                     UNITED STATES MAGISTRATE JUDGE




                                     3
